Citation Nr: 0915735	
Decision Date: 04/27/09    Archive Date: 05/07/09

DOCKET NO.  07-38 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1. Entitlement to service connection for residuals of a left 
knee injury. 

2. Entitlement to service connection for residuals of a right 
shoulder injury, including recurrent dislocations.


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
November 2002 to October 2006.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in March 2007 of a Department 
of Veterans Affairs (VA) Regional Office (RO).

The claim of service connection for residuals of a right 
shoulder injury is REMANDED to the RO via the Appeals 
Management Center in Washington, DC.


FINDING OF FACT

Residuals of a left knee injury are not currently shown. 


CONCLUSION OF LAW

Residuals of a left knee injury were not incurred in or 
aggravated by service. 38 U.S.C.A. §§ 1110, 5107(b) (West 
2002); 38 C.F.R. § 3.303 (2008).  


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  



Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type 2, and Type Three, respectively.  See Shinseki v. 
Sanders, 556 U.S. __  (2009), No. 07-1209. slip op. (S. Ct. 
April 21, 2009).

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre- adjudication VCAA notice by letter, 
dated in November 2006.  The notice included the type of 
evidence needed to substantiate the underlying claims of 
service connection, namely, evidence of an injury or disease 
or event, causing an injury or disease, during service; 
evidence of current disability; and evidence of a 
relationship between the current disability and the injury or 
disease or event, causing an injury or disease, during 
service.

The Veteran was notified that VA would obtain service 
records, VA records, and records of other Federal agencies, 
and that she could submit other records not in the custody of 
a Federal agency, such as private medical records, or with 
her authorization VA would obtain any non-Federal records on 
her behalf.  The notice included the provisions for the 
effective date of a claim and for the degree of disability 
assignable.

As for content of the VCAA notice, the notice substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(pre-adjudication VCAA notice); and of Dingess v. Nicholson, 
19 Vet. App. 473 (notice of the elements of the claim).  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained service treatment 
records and afforded the Veteran a VA examination in December 
2006.  The Veteran also has submitted evidence. 

As the Veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records 
to obtain, the Board concludes that no further assistance to 
the Veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist. 


REASONS AND BASES FOR FINDING AND CONCLUSION

Principles of Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service.  38 C.F.R. § 3.303(a).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Factual Background

The service treatment records show that in March 2006 the 
Veteran complained of left knee pain.  Movement of the knee 
was normal.  There was no ligament instability or meniscal 
abnormality.  The assessment was knee pain.  In August 2006, 
the Veteran complained of left knee pain and locking after 
running a marathon.  The diagnosis was knee pain.  On 
separation examination, the Veteran stated that her left knee 
pain began after running a marathon in 2005.  Chronic knee 
pain was listed as a diagnosis. 

After service, on VA examination in December 2006, the 
Veteran complained that she felt a dull ache and stiffness in 
her left knee after being sedentary.  She stated that the 
pain had little effect on her daily activities and that she 
had no difficulties with repetitive motion due to walking and 
she did not experience flare-ups during routine activities, 
but she did not run for fear of exacerbating the pain.  On 
physical examination, there was no warmth, redness, or 
swelling overlying the joint.  Flexion and extension were 
unremarkable.   The drawer signs as well as stressing the 
ligaments did not result in any pain or instability.  The 
McMurray test was negative.  X-rays were read as normal.  The 
diagnosis was overuse syndrome.  

In statements in May 2007 and November 2007, the Veteran 
stated that she had scaled back her running because she can 
not run more than 4 miles without pain and that the cause of 
the pain was the injury she suffered in running a marathon in 
2005. 

The Veteran submitted extracts from an Army physical training 
guide, relating to running.  She also submitted an article on 
the risk of injuries of the lower extremities for runners.


Analysis

The service treatment records document left knee pain, 
beginning in March 2006, following the Veteran's running a 
marathon in October 2005.  And chronic knee pain was listed 
as a diagnosis on separation examination.  After service, the 
diagnosis was overuse syndrome on VA examination in December 
2006.  All of which is evidence favorable to the claim.  

The evidence against the claim is the lack of evidence of 
disability.  Except for the Veteran scaling back her running 
to no more than four miles because of pain, there is no 
evidence of knee pathology by X-ray or by clinical finding.  
There is no evidence of internal derangement, of limitation 
of knee flexion or extension, of ligament instability, or of 
meniscal damage.  Pain alone is not compensable in the 
absence of proof an in-service injury to which the current 
pain can be linked by medical evidence.  In other words, a 
claim based on pain alone fails when there is an insufficient 
factual showing that the pain derives from an in-service 
injury. Sanchez-Benitez v. West, 259 F.3d 1356, 1360-62 (Fed. 
Cir. 2001).  

In this case, there is no competent evidence that links knee 
pain to the actually running of a marathon. 

In statements in May 2007 and November 2007, the Veteran 
stated that the cause of the knee pain was the injury she 
suffered in running a marathon in 2005.  

Although the Veteran is competent to describe knee pain, 
disability resulting from a knee injury is not a condition 
under case law that has been found to be capable of lay 
observation.  Therefore the determination as to the presence 
of a left knee disability is medical in nature, that is, not 
capable of lay observation, and competent medical evidence is 
needed to substantiate the claim.  



See Savage v. Gober, 10 Vet. App. 488, 498 (1997) (On the 
question of whether the veteran has a chronic condition since 
service, the evidence must be medical unless it relates to a 
condition as to which, under case law, lay observation is 
competent); see Barr v. Nicholson, 21 Vet. App. 303 (2007) 
(Lay testimony is competent to establish the presence of 
observable symptomatology, where the determination is not 
medical in nature and is capable of lay observation).

Where as here the determination involves questions of a 
medical diagnosis, not capable of lay observation, and of 
medical causation, where a lay assertion of medical causation 
is not competent evidence, Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993), competent medical evidence is required to 
substantiate the claim. 

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis, statement, or 
opinion.  38 C.F.R. § 3.159. 

For this reason, the Board rejects the Veteran's statements 
as competent evidence to substantiate her claim that her left 
knee pain is related to the running of a marathon.  Jandreau 
v. Nicholson, 492 F. 3d 1372, 1376 (Fed. Cir. 2007).

As for extracts from an Army physical training guide, 
relating to running, the Board does not question the demands 
of ongoing physical fitness throughout ones military career, 
but the training guide has no probative value on the 
questions of a medical diagnosis, not capable of lay 
observation, and of medical causation, where a lay assertion 
of medical causation in not competent medical evidence. 

As for the article on the risk of injuries of the lower 
extremities for runners, an article that is general in nature 
and does not include consideration of any facts specific to 
the Veteran's circumstances is insufficient to show a causal 
link, and the Board rejects the article as favorable medical 
evidence.  Sacks v. West, 11 Vet. App. 314, 316-17 (1998). 

As the Board may consider only competent medical evidence to 
support its findings on questions of a medical diagnosis, not 
capable of lay observation, and of medical causation, where a 
lay assertion of medical causation is not competent medical 
evidence, as the competent medical evidence shows that no 
specific injury as the source of left knee pain, the 
preponderance of the evidence is against the claim, and the 
benefit-of-the-doubt standard of proof does not apply.  38 
U.S.C.A. § 5107(b).


ORDER

Service connection for residuals of a left knee injury is 
denied.


REMAND

The record shows that the Veteran had a pre-existing right 
shoulder condition of recurrent dislocations, which was 
surgically repaired in December 2000, and noted on entrance 
examination.  During service, in August 2006, the Veteran 
complained of right shoulder pain.  On separation 
examination, the diagnosis was chronic right shoulder pain.  

On VA examination in December 2006, the examiner did not 
address whether the pre-existing right shoulder condition was 
aggravated by service.  

Under 38 C.F.R. § 3.159(c)(4), VA will provide a medical 
examination or obtain a medical opinion if necessary to 
decide the claim and the evidence of record does not contain 
sufficient evidence to decide the claim based on aggravation. 



Accordingly, the case is REMANDED for the following action:

1. Afforded the Veteran a VA 
examination to determine whether it is 
at least as likely as not that the pre-
existing right shoulder condition, 
consisting of recurrent dislocations, 
surgically repaired, was aggravated by 
service.  The claims folder should be 
made available to the examiner. 

In formulating the opinion, the 
examiner is asked to consider that the 
term "aggravation" means a permanent 
increase in severity, that is, a 
worsening of the underlying condition 
not due to natural progress as 
contrasted to a worsening of symptoms. 

Also, the term "at least as likely as not" does not 
mean "within the realm of possibility, rather it 
means that the weight of the medical evidence both 
for and against the conclusion is so evenly divided 
that it is as medically sound to find in favor of 
causation as it is to find against causation.

2. After the development has been completed, 
adjudicate the claim. If benefit sought remains 
denied, furnished the Veteran a supplemental 
statement of the case and return the case to the 
Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
George E. Guido, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


